Tanner v Stack (2019 NY Slip Op 07039)





Tanner v Stack


2019 NY Slip Op 07039


Decided on October 1, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2019

Friedman, J.P., Tom, Webber, Gesmer, Oing, JJ.


9982N 153234/18

[*1] Lester J. Tanner, Plaintiff-Appellant,
vShari Stack, et al., Defendants-Respondents.


Lester J. Tanner, New York, appellant pro se.
Sherman Wells Sylvester & Stamelman LLP, New York (Joshua S. Bratspies of counsel), for respondents.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about December 19, 2018, which, to the extent appealed from as limited by the briefs, denied plaintiff's motion for leave to file a proposed amended complaint, unanimously affirmed, without costs.
By the time plaintiff moved for leave to amend, the original complaint had already been dismissed; hence, "there was no complaint left before the court to amend" (Jeffrey L. Rosenberg & Assoc. v Kadem Capital Mgt., 306 AD2d 155, 156 [1st Dept 2003]; see generally Wadsworth Ave. Assoc. v Maynard, 91 AD3d 452, 453 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2019
CLERK